DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-13 and 21-29 in the reply filed on December 1, 2021 is acknowledged.
Claims 14-20 and 30-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-13 and 21-29 is provided below.

Claim Objections
Claims 1-13 and 21-29 are objected to because of the following informalities:
Claim 1 recites the limitation “the perforations” in lines 6-7 as well as in line 11.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 1, line 3.
Claim 1 recites the limitation “the spicules” in line 8.  It appears the claim should recite “the plurality of
Claims 2-6 all recite the limitation “A wrapper for toasted and other hot food items” in line 1.  It appears the claims should recite “The wrapper for toasted and other hot food items” in order to directly refer to “A wrapper for toasted and other hot food items” recited in Claim 1, line 1.
Claim 4 recites the limitation “the perforations” in line 1.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 1, line 3.
Claim 4 recites the limitation “the spicules” in line 2.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 1, line 6.
Claim 6 recites the limitation “the perforations” in line 3.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 1, line 3.
Claim 6 recites the limitation “the spicules” in lines 3-4.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 1, line 6.
Claim 7 recites the limitation “the holes” in line 6.  It appears the claim should recite “the array of punched holes” in order to maintain consistency with “an array of punched holes” recited in Claim 7, line 3.
Claims 8-9 both recite the limitation “A wrapper for toasted and other hot food items” in line 1.  It appears the claims should recite “The
Claim 10 recites the limitation “the perforations” in lines 8-9 as well as in lines 12-13.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 10, line 5.
Claim 10 recites the limitation “the spicules” in line 10 as well as in line 11.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 10, line 8.
Claims 11-13 all recite the limitation “A wrapped hot food product” in line 1.  It appears the claims should recite “The wrapped hot food product” in order to directly refer to “A wrapped hot food product” recited in Claim 10, line 1.
Claim 21 recites the limitation “the perforations” in lines 8-9 as well as in line 13.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 21, line 5.
Claim 21 recites the limitation “the spicules” in line 10 as well as in lines 11-12.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 21, line 8.
Claim 24 recites the limitation “the perforations” in line 1.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 21, line 5.
Claim 24 recites the limitation “the spicules” in line 2.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 21, line 8.
Claims 22-26 all recite the limitation “A three dimensional package according to claim 21” in line 1.  It appears the claims should recite “The three dimensional package 
Claim 26 recites the limitation “the perforations” in line 3.  It appears the claim should recite “the array of perforations” in order to maintain consistency with “an array of perforations” recited in Claim 21, line 5.
Claim 26 recites the limitation “the spicules” in line 3.  It appears the claim should recite “the plurality of spicules” in order to maintain consistency with “a plurality of spicules” recited in Claim 21, line 8.
Claim 27 recites the limitation “the holes” in line 7.  It appears the claim should recite “the array of punched holes” in order to maintain consistency with “an array of punched holes” recited in Claim 27, line 4.
Claims 28-29 both recite the limitation “A three dimensional package according to claim 27” in line 1.  It appears the claim should recite “The three dimensional package according to claim 27” in order to directly refer to “A three dimensional package” recited in Claim 27, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the food item” in line 2 as well as in line 4 as well as in line 8 as well as in line 9 as well as in line 10, which is associated with a singular food item by the lack of the letter “s” in the term “item.”  Claim 1, line 1 recites the limitation “hot food items.”  It is unclear if “the food item” is required to be hot or if “the food item” requires multiple food item(s).
Claim 1 recites the limitation “standoffs” in line 8.  The term “standoffs” is defined as “a stalemate or deadlock between two equally matched opponents in a dispute or conflict.”  It is unknown what the term “standoffs” means in the context of a food wrapper.
Claim 2 recites the limitation “wherein the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is being claimed by the presence of the term “between perforations.”  It is unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.
Claim 5 recites the limitation “the sheet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a sheet material” as recited in Claim 1, line 2.
Claim 6 recites the limitation “wherein the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is 
Claim 6 recites the limitation “the sheet” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a sheet material” as recited in Claim 1, line 2.
Claim 7 recites the limitation “the food item” in line 2 as well as in line 4, which is associated with a singular food item by the lack of the letter “s” in the term “item.”  Claim 7, line 1 recite the limitation “hot food items.”  It is unclear if “the food item” is required to be hot or if “the food item” requires multiple food item(s).
Claim 7 recites the limitation “an array of punched holes” in line 3.  It is unclear what the term “punched” means in the context of the claims.
Claim 8 recites the limitation “wherein the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is being claimed by the presence of the term “between perforations.”  It is unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.
Claim 8 recites the limitation “perforations” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “a three dimensional package” in line 3.  It is unclear if this refers to “A three dimensional package” recited in Claim 21, line 1 or to an entirely different three dimensional package.
Claim 21 recites the limitation “the food item” in line 4 as well as in lines 6-7 as well as in line 10 as well as in line 11 as well as in line 13.  Claim 21, line 1 recites the limitation “hot food items.”  It is unclear if “the food item” is required to be hot or if “the food item” requires multiple food item(s).
Claim 21 recites the limitation “standoffs” in line 10.  The term “standoffs” is defined as “a stalemate or deadlock between two equally matched opponents in a dispute or conflict.”  It is unknown what the term “standoffs” means in the context of a food wrapper.
Claim 22 recites the limitation “wherein the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is being claimed by the presence of the term “between perforations.”  It is unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.
Claim 25 recites the limitation “the sheet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a sheet material” as recited in Claim 21, line 2.
Claim 26 recites the limitation “the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is being claimed by the presence of the term “between perforations.”  It is unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.
Claim 26 recites the limitation “the wrapper” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the sheet” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a sheet material” as recited in Claim 21, line 2.
Claim 27 recites the limitation “a three dimensional package” in line 2.  It is unclear if this refers to “A three dimensional package” recited in Claim 27, line 1 or to an entirely different three dimensional package.
Claim 27 recites the limitation “the food item” in line 3 as well as in line 5.  Claim 27, line 1 recites the limitation “hot food items.”  It is unclear if “the food item” is required to be hot or if “the food item” requires multiple food item(s).
Claim 27 recites the limitation “an array of punched holes” in line 4.  It is unclear what the term “punched” means in the context of the claims.
Claim 28 recites the limitation “wherein the thickness of the sheet material between perforations is about 160 microns” in lines 1-2.  It is unclear what thickness is being claimed by the presence of the term “between perforations.”  It is unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.
Clarification is required.
Claims 3-4, 9, 23-24, and 29 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Bressi Jr. US 5,052,559.
Regarding Claim 1, Yoffe discloses a wrapper (bag 10) comprising a sheet material (sheets 20a and 30a) (‘271, Paragraph [0071]) for use in forming a protective wrapping around a food item (sandwich 52) (‘271, Paragraph [0065]), an array of perforations (plurality of apertures 38) extending through the sheet material (sheets 20a and 30a) between an inner face of the sheet material (sheets 20a and 30a) capable of contacting the food item (sandwich 52), and an opposite outer face of sheet material (sheets 20a and 30a) (‘271, FIG. 1) (‘271, Paragraph [0061]).

    PNG
    media_image1.png
    797
    600
    media_image1.png
    Greyscale

Yoffe is silent regarding a plurality of spicules formed from the sheet material surrounding each of the perforations and extending away from the inner face of the sheet material and the spicules forming “standoffs” defining an air gap between the food item and the sheet material when the food item is contained in the wrapper with the spicules engaging an outer surface of the food item to enable lateral migration of steam from the food item along the air gap and through the perforations.
Bressi Jr. discloses a hot food container (‘559, Column 1, lines 5-11) comprising a plurality of perforations (punchouts) and a plurality of spicules (plurality of support tabs 28) surrounding each of the perforations (punchouts) and extending away from an inner face of the food container wherein the spicules (plurality of support tabs 28) forming “standoffs” defining an air gap between the food item and the sheet material when the food item is contained in the wrapper with the spicules (plurality of tabs 28) engaging an outer surface of the food item (‘559, FIGS. 1-2) (559, Column 3, lines 7-19).

    PNG
    media_image2.png
    759
    699
    media_image2.png
    Greyscale

Both Yoffe and Bressi Jr. are directed towards the same field of endeavor of food containers storing hot food items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of perforations of the food container of Yoffe and incorporate a plurality of spicules in the form of support tabs wherein the plurality of spicules surrounds each of the perforations and extends away from the inner face of the sheet material and the spicules form “standoffs” defining an 
Further regarding Claim 1, the limitations “for toasted and other hot food items,” “adapted to contact the food item,” and “when the food item is contained in the wrapper with the spicules engaging an outer surface of the food item to enable lateral migration of steam from the food item along the air gap and through the perforations” are seen to be recitations regarding the intended use of the “wrapper.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Yoffe teaches the wrapper being used to contain warmed fast food items that can be heated in an oven or in a microwave oven (‘271, Paragraphs [0012] and [0021]).
Regarding Claim 10, Yoffe discloses a wrapped hot food product comprising a hot food item (heated sandwich 52) (‘271, Paragraphs [0012], [0021], and [0065]), a wrapper (bag 10) comprising a sheet material (sheets 20a and 30a) (‘271, Paragraph [0071]) forming a protective wrapping around the hot food item (sandwich 52) (‘271, 
Yoffe is silent regarding a plurality of spicules formed from the sheet material surrounding each of the perforations and extending away from the inner face of the sheet material and the spicules forming “standoffs” defining an air gap between the food item and the sheet material with the spicules engaging an outer surface of the hot food item to enable lateral migration of steam from the hot food item along the air gap and through the perforations.
Bressi Jr. discloses a hot food container (‘559, Column 1, lines 5-11) comprising a plurality of perforations (punchouts) and a plurality of spicules (plurality of support tabs 28) surrounding each of the perforations (punchouts) and extending away from an inner face of the food container wherein the spicules (plurality of support tabs 28) forming “standoffs” defining an air gap between the food item and the sheet material when the food item is contained in the wrapper with the spicules (plurality of tabs 28) engaging an outer surface of the food item (‘559, FIGS. 1-2) (559, Column 3, lines 7-19).
Both Yoffe and Bressi Jr. are directed towards the same field of endeavor of food containers storing hot food items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of perforations of the food container of Yoffe and incorporate a plurality of spicules in the form of support tabs wherein the plurality of spicules surrounds each of the perforations and extends away from the inner face of the sheet material and the spicules form “standoffs” defining an 
Regarding Claim 13, Yoffe discloses the hot food item being a sandwich (sandwich 52) (‘271, Paragraph [0065]).
Regarding Claim 21, Yoffe discloses a three dimensional package comprising a sheet material (sheets 20a and 30a) wherein the sheet material defines a three dimensional package for providing at least partial protection to a food item.  The three dimensional package includes an array of perforations (plurality of apertures 38) extending through the sheet material (sheets 20a and 30a) between an inner face of the sheet material (sheets 20a and 30a) capable of contacting the food item (sandwich 52), and an opposite outer face of sheet material (sheets 20a and 30a) (‘271, FIG. 1) (‘271, Paragraph [0061]).
Yoffe is silent regarding a plurality of spicules formed from the sheet material surrounding each of the perforations and extending away from the inner face of the sheet material and the spicules forming “standoffs” defining an air gap between the food item and the sheet material when the food item is contained in the three dimensional package with the spicules engaging an outer surface of the hot food item to enable lateral migration of steam from the hot food item along the air gap and through the perforations.
Bressi Jr. discloses a hot food container (‘559, Column 1, lines 5-11) comprising a plurality of perforations (punchouts) and a plurality of spicules (plurality of support tabs 28) surrounding each of the perforations (punchouts) and extending away from an inner 
Both Yoffe and Bressi Jr. are directed towards the same field of endeavor of food containers storing hot food items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of perforations of the food container of Yoffe and incorporate a plurality of spicules in the form of support tabs wherein the plurality of spicules surrounds each of the perforations and extends away from the inner face of the sheet material and the spicules form “standoffs” defining an air gap as taught by Bressi Jr. since Bressi Jr. teaches that spicules that extends from perforations of a food container was a known structure in the food container art to support a food item (‘559, Column 3, lines 7-20).
Further regarding Claim 21, the limitations “for toasted and other hot food items,” “for providing at least partial protection to the food item,” “adapted to contact the food item,” and “when the food item is contained in the three dimensional package with the spicules engaging an outer surface of the food item to enable lateral migration of steam from the food item along the air gap and through the perforations” are seen to be recitations regarding the intended use of the “three dimensional package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Yoffe teaches the wrapper being used to contain warmed fast food items that can be heated in an oven or in a microwave oven (‘271, Paragraphs [0012] and [0021]).
Claims 2, 4-5, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Bressi Jr. US 5,052,559 as applied to claim 1 or claim 21 above in further view of Mir US 2007/0087096.
Regarding Claims 2 and 22, it is noted that the limitations “wherein the thickness of the sheet material between perforations is about 160 microns” is rejected under 35 USC 112(b) as being unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.  Nevertheless, Mir teaches a flexible food package comprising a plurality of perforations wherein the size and number of the plurality of perforations are determined based on the per unit weight of the food product to the surface area base film ratio, the respiration rate of the food products, and the shelf life requirements wherein the number and size of the perforations varies wherein the diameter of the perforations is in the range of 1 micron to 500 microns and the density of the perforations is generally in the range of 5 to 50 holes per unit weight of the food product depending on the required open area and the base sheet gas transmission properties (‘096, Paragraph [0059]) and the hole size and hole number are selected to achieve oxygen levels in the range of 
Regarding Claims 4 and 24, Yoffe discloses the plurality of perforations each having a diameter of between 0.3 to 3 mm (‘271, Paragraph [0023]), which converts to a diameter of between 300 microns to 3000 microns, which overlaps the claimed perforations diameter of between 250 and 300 microns.  In the case where the claimed diameter of the plurality of perforations overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Mir teaches a flexible food package comprising a plurality of perforations wherein the size and number of the plurality of perforations are determined based on the per unit weight of the food product to the surface area base film ratio, the respiration rate of the food products, and the shelf life requirements wherein the number and size of the perforations varies wherein the diameter of the perforations is in the range of 1 micron to 500 microns and the density of the perforations is generally in the range of 5 to 50 holes per unit weight of the food 
Further regarding Claims 4 and 24, Yoffe modified with Bressi Jr. and Mir is silent regarding the spicules having a length of about 125-150 microns.  However, Bressi Jr. teaches using spicules that surrounds a plurality of perforations wherein the spicules supports a food item in a perforated food container.  Claims directed to a length of the spicules of a food container are held unpatentable over the prior art food container because limitations relating to the size of the spicules of the food container are not sufficient to patentably distinguish over the prior art in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Regarding Claims 5 and 25, Yoffe modified with Bressi Jr. and Mir does not explicitly disclose the sheet material having between about 31 and 50 perforations/cm2.  However, Mir teaches a flexible food package comprising a plurality of perforations wherein the size and number of the plurality of perforations are determined based on the per unit weight of the food product to the surface area base film ratio, the respiration rate of the food products, and the shelf life requirements wherein the number and size of the perforations varies wherein the diameter of the perforations is in the range of 1 micron to 500 microns and the density of the perforations is generally in the range of 5 .
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Bressi Jr. US 5,052,559 as applied to claim 1 or claims 21 above in further view of Sadek et al. US 6,359,272.
Regarding Claims 3 and 23, Yoffe discloses the wrapper being a paper based wrapper (‘271, Paragraph [0061]).
Yoffe modified with Bressi Jr. is silent regarding the paper wrapper being coated with silicone.
Sadek et al. discloses a food container (‘272, Column 1, lines 12-24) comprising a plurality of perforations (venting apertures 250) (‘272, FIG. 2) (‘272, Column 8, lines 24-45) wherein the food container is a silicone coated paper food container (‘272, Column 7, lines 1-10).
Both Yoffe and Sadek et al. are directed towards the same field of endeavor of paper based perforated food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based perforated food container of Yoffe and utilize a silicone coated paper material as taught by Sadek et al. since the selection of a known material based on its suitability for its intended use prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Sadek et al. teaches that there was known utility in using silicone as a material in the construction of a paper based perforated food container.
Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Bressi Jr. US 5,052,559 as applied to claim 1 or claim 21 above in further view of Mir US 2007/0087096 and Sadek et al. US 6,359,272.
Regarding Claims 6 and 26, Yoffe discloses the plurality of perforations each having a diameter of between 0.3 to 3 mm (‘271, Paragraph [0023]), which converts to a diameter of between 300 microns to 3000 microns, which overlaps the claimed perforations diameter of between 250 and 300 microns.  In the case where the claimed diameter of the plurality of perforations overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Yoffe modified with Bressi Jr. is silent regarding the spicules having a length of about 125-150 microns.  However, Bressi Jr. teaches using spicules that surrounds a plurality of perforations wherein the spicules supports a food item in a perforated food container.  Claims directed to a length of the spicules of a food container are held unpatentable over the prior art food container because limitations relating to the size of the spicules of the food container are not sufficient to patentably distinguish over the In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Further regarding Claims 6 and 26, Yoffe et al. modified with Bressi Jr. is silent regarding the thickness of the sheet material between perforations being about 160 microns and the sheet having between about 31 and 50 perforations/cm2.  However, it is noted that the limitations “wherein the thickness of the sheet material between perforations is about 160 microns” is rejected under 35 USC 112(b) as being unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.  Nevertheless, Mir teaches a flexible food package comprising a plurality of perforations wherein the size and number of the plurality of perforations are determined based on the per unit weight of the food product to the surface area base film ratio, the respiration rate of the food products, and the shelf life requirements wherein the number and size of the perforations varies wherein the diameter of the perforations is in the range of 1 micron to 500 microns and the density of the perforations is generally in the range of 5 to 50 holes per unit weight of the food product depending on the required open area and the base sheet gas transmission properties (‘096, Paragraph [0059]) and the hole size and hole number are selected to achieve oxygen levels in the range of 2%-18% (‘096, Paragraph [0061]).  One of ordinary skill in the art would adjust the density of the perforations of the food wrapper of Yoffe since Mir teaches that the density of the plurality of perforations are determined based on the per unit weight of the food product to the surface area base film ratio and to achieve desired oxygen levels within the food wrapper.  Mir also teaches that the thickness of the sheet material affects the storage 
Further regarding Claims 6 and 26, Yoffe discloses the wrapper being a paper based wrapper (‘271, Paragraph [0061]).
Yoffe modified with Bressi Jr. and Mir is silent regarding the paper wrapper being coated with silicone.
Sadek et al. discloses a food container (‘272, Column 1, lines 12-24) comprising a plurality of perforations (venting apertures 250) (‘272, FIG. 2) (‘272, Column 8, lines 24-45) wherein the food container is a silicone coated paper food container (‘272, Column 7, lines 1-10).
Both Yoffe and Sadek et al. are directed towards the same field of endeavor of paper based perforated food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based perforated food container of Yoffe and utilize a silicone coated paper material as taught by Sadek et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Sadek et al. teaches that there was known utility in using silicone as a material in the construction of a paper based perforated food container.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Cecchetto et al. US 2016/0038351
Regarding Claim 7, Yoffe discloses a wrapper (bag 10) comprising a sheet material (sheets 20a and 30a) (‘271, Paragraph [0071]) for use in forming a protective wrapping around a food item (sandwich 52) (‘271, Paragraph [0065]), an array of hole (plurality of apertures 38) extending through the sheet material (sheets 20a and 30a) between an inner face of the sheet material (sheets 20a and 30a) capable of contacting the food item (sandwich 52), and an opposite outer face of sheet material (sheets 20a and 30a) (‘271, FIG. 1) (‘271, Paragraph [0061]).  The holes (apertures) have a diameter of approximately 0.3 to 3 mm (‘271, Paragraph [0023]), which encompasses the claimed hole diameter of between about 1 and 3 mm.  In the case where the claimed hole diameter ranges overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 7, the limitations of the array of holes being punched are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Further regarding Claim 7, Yoffe is silent regarding the holes having a spacing of about 2-3 holes/cm2.  Additionally, in the event that it can be argues that the punched 
Further regarding Claim 7, the limitations “for toasted and other hot food items” and “adapted to contact the food item” are seen to be recitations regarding the intended use of the “wrapper.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Yoffe teaches the wrapper 
Regarding Claim 8, it is noted that the limitations “wherein the thickness of the sheet material between perforations is about 160 microns” is rejected under 35 USC 112(b) as being unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.  Nevertheless, Cecchetto et al. discloses a food web (351, Paragraph [0002]) comprising an apertured web wherein teeth of a roll punches through the web to form apertures (‘351, Paragraph [0096]) wherein the number, spacing, and size of the apertures can be varied by changing the shape, number, spacing, orientation, and size of the teeth to make corresponding dimensional changes as necessary to the rolls (‘351, Paragraph [0097]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spacing of the holes since Cecchetto et al. teaches that the variable of spacing of the holes was known to be adjusted.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Cecchetto et al. US 2016/0038351 as applied to claim 7 above in further view of Sadek et al. US 6,359,272.
Regarding Claim 9, Yoffe discloses the wrapper being a paper based wrapper (‘271, Paragraph [0061]).
Yoffe modified with Cecchetto et al. is silent regarding the paper wrapper being coated with silicone.
Sadek et al. discloses a food container (‘272, Column 1, lines 12-24) comprising a plurality of perforations (venting apertures 250) (‘272, FIG. 2) (‘272, Column 8, lines 
Both Yoffe and Sadek et al. are directed towards the same field of endeavor of paper based perforated food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based perforated food container of Yoffe and utilize a silicone coated paper material as taught by Sadek et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Sadek et al. teaches that there was known utility in using silicone as a material in the construction of a paper based perforated food container.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Bressi Jr. US 5,052,559 as applied to claim 10 above in further view of Starkey US 2013/0129883.
Regarding Claim 11, Yoffe discloses the hot food item (sandwich 52) being heated (‘271, Paragraph [0065]).
Yoffe modified with Bressi Jr. is silent regarding the hot food item sandwich being toasted.
Starkey discloses a perforated food container (‘883, Paragraph [0008]) comprising a toasted sandwich (‘883, Paragraph [0085]).
Both Yoffe and Starkey are directed towards the same field of endeavor of perforated food containers storing heated food items (‘883, Paragraph [0073]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 
Regarding Claim 12, Yoffe discloses the toasted hot food item being a bread sandwich (sandwich 52) (‘271, Paragraph [0065]).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Cecchetto et al. US 2016/0038351
Regarding Claim 27, Yoffe discloses a three dimensional package (bag 10) comprising a sheet material (sheets 20a and 30a) (‘271, Paragraph [0071]) for use in forming a three dimensional package for providing at least partial protection to a food item (sandwich 52) (‘271, Paragraph [0065]), an array of holes (plurality of apertures 38) extending through the sheet material (sheets 20a and 30a) between an inner face of the sheet material (sheets 20a and 30a) capable of contacting the food item (sandwich 52), and an opposite outer face of sheet material (sheets 20a and 30a) (‘271, FIG. 1) (‘271, Paragraph [0061]).  The holes (apertures) have a diameter of approximately 0.3 to 3 mm (‘271, Paragraph [0023]), which encompasses the claimed hole diameter of between about 1 and 3 mm.  In the case where the claimed hole diameter ranges overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Further regarding Claim 27, the limitations of the array of holes being punched are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Further regarding Claim 27, Yoffe is silent regarding the holes having a spacing of about 2-3 holes/cm2.  Additionally, in the event that it can be argues that the punched holes necessarily results in a different structure than generic holes, Cecchetto et al. discloses a food web (351, Paragraph [0002]) comprising an apertured web wherein teeth of a roll punches through the web to form apertures (‘351, Paragraph [0096]) wherein the number, spacing, and size of the apertures can be varied by changing the shape, number, spacing, orientation, and size of the teeth to make corresponding dimensional changes as necessary to the rolls (‘351, Paragraph [0097]).  Cecchetto et al. teaches that it was known and conventional to construct a food wrapper using punched holes.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the holes of the food wrapper of Yoffe and adjust the size and spacing of the holes since Cecchetto et al. teaches that the variables of the size and spacing of the holes was known to be adjusted.
Further regarding Claim 27, the limitations “for toasted and other hot food item,” “for use in forming a three dimensional package for providing at least partial protection Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Yoffe teaches the wrapper being used to contain warmed fast food items that can be heated in an oven or in a microwave oven (‘271, Paragraphs [0012] and [0021]).
Regarding Claim 28, it is noted that the limitations “wherein the thickness of the sheet material between perforations is about 160 microns” is rejected under 35 USC 112(b) as being unclear if the claimed thickness refers to a thickness of the entire sheet material or if the claimed thickness refers to a distance between adjacent perforations.  Nevertheless, Cecchetto et al. discloses a food web (351, Paragraph [0002]) comprising an apertured web wherein teeth of a roll punches through the web to form apertures (‘351, Paragraph [0096]) wherein the number, spacing, and size of the apertures can be varied by changing the shape, number, spacing, orientation, and size of the teeth to make corresponding dimensional changes as necessary to the rolls (‘351, Paragraph [0097]).  It would have been obvious to one of ordinary skill in the art at the time of the .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoffe US 2006/0222271 in view of Cecchetto et al. US 2016/0038351 as applied to claim 27 above in further view of Sadek et al. US 6,359,272.
Regarding Claim 29, Yoffe discloses the wrapper being a paper based wrapper (‘271, Paragraph [0061]).
Yoffe modified with Cecchetto et al. is silent regarding the paper wrapper being coated with silicone.
Sadek et al. discloses a food container (‘272, Column 1, lines 12-24) comprising a plurality of perforations (venting apertures 250) (‘272, FIG. 2) (‘272, Column 8, lines 24-45) wherein the food container is a silicone coated paper food container (‘272, Column 7, lines 1-10).
Both Yoffe and Sadek et al. are directed towards the same field of endeavor of paper based perforated food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based perforated food container of Yoffe and utilize a silicone coated paper material as taught by Sadek et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Sadek et al. teaches that there was known utility in using silicone as a material in the construction of a paper based perforated food container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schur et al. US 2019/0039805 discloses the number and size of ventilation openings being selected such that during heating of the storage bag pressure within the lower chamber increases at a particular rate such that edible goods in the upper chamber and the lower chamber are substantially cooked prior to a releasable seal rupturing (‘805, Paragraph [0060]).
Rodriguez US 2019/0039018 discloses a food bag comprising a plurality of apertures that allow steam from scented fragrances to escape the bag when heated by an oven (‘018, Paragraph [0023]).
Fisher et al. US 2005/0269386 discloses a perforated food wrap comprising a hamburger (‘386, FIGS. 3A-3B) (‘386, Paragraph [0030]) wherein the food item packaged in the food wrap is capable of being heated (‘386, Paragraph [0020]) and the perforations allow steam and moisture to escape from the wrapped product during microwave heating (‘386, Paragraph [0023]) wherein the sheet has a length greater than a width wherein the width can be any acceptable width depending on the food item to be packaged (‘386, Paragraph [0025]) and the sheet is a multilayered paper film laminate that is grease and water resistant (‘386, Paragraph [0027]).
Lin US 2004/0103989 discloses a packaged food bag comprising gaps that act as a pressure releasing valve that prevents bursting of the packaging bag (‘989, Paragraph [0017]) wherein the gaps are shaped depending on the shape of the protruding grains (‘989, FIGS. 2A and 3) (‘989, Paragraph [0031]).
Janecka US 2004/0175469 discloses a tortilla shell comprising perforations (‘469, Paragraph [0029]).
VanLoocke et al. US 2016/0347508 discloses a food package comprising a plurality of openings wherein the number of openings varies and the pattern of the openings varies (‘508, Paragraph [0031]) and the size and/or shape of the openings varies where the openings comprise holes and the openings are disposed on the first wall and second wall (‘508, Paragraph [0031]).
Cichowski US 2008/0276571 discloses a flexible package comprising perforations disposed horizontally or vertically (‘571, FIG. 1) (‘571, Paragraph [0022]).
Reeves et al. US 2007/0248291 discloses a flexible bag comprising a plurality of perforations wherein each perforation has a nominal micron rating of at least 100 that will capture substantially all particles larger than 100 micron (‘571, Paragraph [0034]).
Archibald et al. US 6,120,817 discloses a flexible food container comprising a plurality of perforations and a plurality of spicules (flaps 38) (‘617, FIG. 6A).

    PNG
    media_image3.png
    473
    968
    media_image3.png
    Greyscale

Curro et al. US 2002/0034913 discloses an aperture nonwoven web (‘913, Paragraph [0007]).
Vernier US 2016/0100602 discloses a silicone paper layer that is waterproof (‘602, Paragraph [0039]) that is suitable for contact with food (‘602, Paragraph [0162]).
Moller US 6,187,396 discloses a wrapper (bag 10) wrapping bread (‘396, Column 1, lines 4-5) wherein the wrapper comprises a plurality of perforations (regular perforations 24) having a diameter of approximately 1 mm and a distance of approximately 15 mm between each other (‘396, Column 4, lines 24-41).
Welles US 4,861,957 discloses a flexible package comprising a plurality of perforations (pinholes 60) that permits the venting or escape of water vapor resulting from cooking a food product in the package wherein the pinholes are approximately 0.01 inches in diameter and spaced approximately 0.25 inches apart wherein the plurality of perforations (pinholes 60) extend entirely through the layers of the sheet material wherein slightly larger or smaller pinholes and/or different patterns for the pinholes can be used.
Grier US 2015/0216196 discloses a perforated grilling foil (‘196, Paragraph [0005]).
Gray et al. US 2010/0230866 discloses a food wrap (‘866, Paragraph [0099]) comprising 1550 apertures per square centimeter (‘866, Paragraph [0101]) wherein each aperture comprises a plurality of spicules (discrete extended elements 22) (‘866, Paragraph [0040]).
Wilson US 3,640,209 discloses food container (cooking pan 20) (‘209, Column 1, lines 71-75) comprising a plurality of perforations (plurality of spaced openings 41) that 
Barnoud et al. US 2013/0313251 discloses a food container storing toasted bread (‘251, Paragraph [0162]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792